IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 67958
                GEORGE H. HAINES, BAR NO. 9411
                AND DAVID H. KRIEGER, BAR NO.
                                                                                    FILED
                9086.                                                               JAN 0 7 2016
                                                                                   Tk   'E K. LINDEMAN
                                                                               cuzg -              coitm
                                                                                          cc?,t,E;_lE
                                                                              BY                  .
                                                                                   CHEF DEPUR1TIERK

                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEME
                              This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorneys George Haines and
                David Krieger. Under the agreement, Haines and Krieger admitted to
                multiple violations of RPC 1.3 (diligence), RPC 1.4 (communication), RPC
                1.5 (fees), RPC 1.16 (declining or terminating representation), RPC 5.3
                (responsibilities regarding non-lawyer assistants), RPC 5.5 (unauthorized
                practice of law), and RPC 7.1 (communications concerning a lawyer's
                services).'
                              The agreement provides for a three-year stayed suspension.
                During the period of the stayed suspension, Haines and Krieger must
                adequately disclose and document to any clients of their law firm or real
                estate company any actual or potential conflicts of interest and provide
                timely and complete responses to all requests by the State Bar pursuant to
                RPC 8.1 for any new grievances. Additionally, if a screening panel


                      'This matter shall stand submitted for decision as of the date of this
                order on the briefs and record filed herein. See SCR 113(3).


SUPREME COURT
       OF
     NEVADA


(0) I947A
                                                                                        -Lo5 Zc
      AA_
                 determines that Haines or Krieger have engaged in professional
                 misconduct after the execution of the plea agreement and violated any of
                 the same rules admitted in the plea agreement, the screening panel shall
                 vote the matter for formal hearing. Similarly, if a hearing panel makes
                 findings that Haines or Krieger engaged in professional misconduct after
                 the execution of the plea agreement and violated any of the same rules
                 that they admitted in the plea agreement, the hearing panel shall
                 recommend imposition of the stayed suspension in additional to any other
                 discipline that may be warranted in the new matter. Finally, Haines and
                 Krieger agreed to pay restitution in specific amounts to clients identified
                 in the plea agreement and to pay the actual costs of the disciplinary
                 proceeding, excluding bar counsel and staff salaries.
                             Based on our review of the record, we conclude that the guilty
                 plea agreement should be approved.         See SCR 113(1). Although there are
                 a significant number of violations at issue, considering the hearing panel's
                 and bar counsel's observations regarding Haines' and Krieger's mental
                 states (that they did not act with intent) and the steps that Haines and
                 Krieger have taken to change their practice to better address the diligence
                 and communication concerns and adequately convey the nature of the
                 services provided by their different business entities, see In re Discipline of
                 Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (explaining that
                 four factors must be weighed in determining attorney discipline: "the duty
                 violated, the lawyer's mental state, the potential or actual injury caused
                 by the lawyer's misconduct, and the existence of aggravating or mitigating
                 factors"), we conclude that the agreed-upon discipline is sufficient to serve
                 the purpose of attorney discipline, see State Bar of Neu. a. Claiborne, 104
Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing that the purpose of

SUPREME COURT
        OF
     NEVADA
                                                        2
(U) 1947A    e
                        attorney discipline is to protect the public, the courts, and the legal
                        profession, not to punish the attorney).
                                     We hereby impose a three-year stayed suspension of Haines
                        and Krieger to commence from the date of this order. Additionally, Haines
                        and Krieger must comply with all of the conditions in the plea agreement,
                        as outlined above, shall pay restitution as set forth in the plea agreement,
                        and shall pay the costs of the disciplinary proceedings, excluding bar
                        counsel and staff salaries, within 30 days of receipt of the State Bar's bill
                        of costs. See SCR 120.
                                     It is so ORDERED.


                                                   AAA_                      C.J.
                                                  Parraguirre


                             A
                        Hardesty
                                  tc■■   gia-4*     , J.
                                                                    Douglas
                                                                                    I f-s`


                        LlitcA
                        che                        , J.
                                                                     aitta
                          ilisJ/
                          S 1 ads
                        Gibbons



                        cc: Chair, Southern Nevada Disciplinary Panel
                             Bailey Kennedy
                             C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                             Kimberly K. Farmer, Executive Director, State Bar of Nevada
                             Perry Thompson, Admissions Office, U.S. Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                                3
10) 1947A    77q1§1.>